Exhibit 10-2

 

LOGO [g338290ex10_10pg001.gif]

ADDENDUM TO RENEWAL AND ADDITIONAL ADVANCE PROMISSORY NOTE

THIS ADDENDUM TO RENEWAL AND ADDITIONAL ADVANCE PROMISSORY NOTE (“Addendum”) is
hereby made a part of the Promissory Note dated April 17, 2012, from The
Goldfield Corporation, a Delaware corporation (“Borrower”), payable to the order
of Branch Banking and Trust Company (“Bank”) in the principal amount of
$5,000,000.00 (including all renewals, extensions, modifications and
substitutions thereof, the “Note”).

 

I. DEFINITIONS.

1.1 Adjusted LIBOR Rate means a rate of interest per annum equal to the sum
obtained (rounded upwards, if necessary, to the next higher 1/16th of 1.0%) by
adding (i) the One Month LIBOR plus (ii) 2.500% per annum, which shall be
adjusted monthly on the first day of each LIBOR Interest Period. The Adjusted
LIBOR Rate shall be adjusted for any change in the LIBOR Reserve Percentage so
that Bank shall receive the same yield. The interest rate will not exceed a
fixed maximum rate of 24.000% and will not decrease below a minimum rate of
0.000%. If the loan has been repaid prior to this date, no reimbursement will be
made. Provided, however that in the event that if the Debt to Tangible Net Worth
ratio exceeds 1.6:1, as set forth in Section V of the Loan Agreement of even
date herewith, then the Adjusted LIBOR Rate should be the One Month LIBOR plus
2.900%.

1.2 Business Day means a day other than a Saturday, Sunday, legal holiday or any
other day when the Bank is authorized or required by applicable law to be
closed.

1.3 LIBOR Advance means the advances made by Bank to Borrower evidenced by this
Note upon which the Adjusted LIBOR Rate of interest shall apply.

1.4 LIBOR Interest Period means the period, as may be elected by the Borrower
applicable to any LIBOR Advance, commencing on the date the Note is first made
(or the data of any subsequent LIBOR addendum to the Note) and ending on the day
that is immediately prior to the numerically corresponding day of each month
thereafter; provided that:

 

  (a) any LIBOR Interest Period which would otherwise end on a day which is not
a Business Day shall be extended to the next succeeding Business Day unless such
business Day falls in another calendar month, in which case such LIBOR Interest
Period shall end on the next preceding Business Day; and

 

  (b) any LIBOR Interest Period which begins on a day for which there is no
numerically corresponding day in the subsequent month shall end on the last
Business Day of each subsequent month.

1.5 LIBOR Reserve Percentage means the maximum aggregate rate at which reserves
(including, without limitation, any marginal supplemental or emergency reserves)
are required to be maintained under Regulation D by member banks of the Federal
Reserve System with respect to dollar funding in the London interbank market.
Without limiting the effect of the foregoing,



--------------------------------------------------------------------------------

the LIBOR Reserve Percentage shall reflect any other reserves required to be
maintained by such member banks by reason of any applicable regulatory change
against (i) any category of liability which includes deposits by reference to
which the Adjusted LIBOR Rate is to be determined or (ii) any category of
extensions of credit or other assets related to LIBOR.

1.6 One Month LIBOR means the average rate quoted on Reuters Screen LIBOR01 Page
(or such replacement page) on the determination date for deposits in U. S.
Dollars offered in the London interbank market for one month determined as of
11:00 am London time two (2) Business Days prior to the commencement of the
applicable LIBOR Interest Period; provided that if the above method for
determining one-month LIBOR shall not be available, the rate quoted in The Wall
Street Journal, or a rate determined by a substitute method of determination
agreed on by Borrower and Bank; provided, if such agreement is not reached
within a reasonable period of time (in Bank’s sole judgment), a rate reasonably
determined by Bank in its sole discretion as a rate being paid, as of the
determination date, by first class banking organizations (as determined by Bank)
in the London interbank market for U. S. Dollar deposits.

1.7 Standard Rate means, for any day, a rate per annum equal to the Bank’s
announced Prime Rate minus 0% per annum, and each change in the Standard Rate
shall be effective on the date any change in the Prime Rate is publicly
announced as being effective.

 

II. LOAN BEARING ADJUSTED LIBOR RATE

2.1 Application of Adjusted LIBOR Rate. The Adjusted LIBOR Rate shall apply to
the entire principal balance outstanding of a LIBOR Advance for any LIBOR
Interest Period.

2.2 Adjusted LIBOR Based Rate Protections.

 

  (a) Inability to Determine Rate. In the event that Bank shall have determined,
which determination shall be final, conclusive and binding, that by reason of
circumstances occurring after the date of this Note affecting the London
interbank market, adequate and fair means do not exist for ascertaining the One
Month LIBOR on the basis provided for in this Note, Bank shall give notice (by
telephone confirmed in writing or by telecopy) to Borrower of such
determination, whereupon (i) no LIBOR Advance shall be made until Bank notifies
Borrower that the circumstances giving rise to such notice no longer exist, and
(ii) any request by Borrower for a LIBOR Advance shall be deemed to be a request
for an advance at the Standard Rate.

 

  (b)

Illegality; Impracticability. In the event that Bank shall determine, which
determination shall be final, conclusive and binding, that the making,
maintaining or continuance of any portion of a LIBOR Advance (i) has become
unlawful as a result of compliance by Bank with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any of the same not
having the force of law even though the failure to comply therewith would not be
unlawful) or (ii) has become impracticable, or would cause Bank material
hardship, as a result of contingencies occurring after the date of this Note
materially and adversely affect the London interbank market or Bank’s ability to
make LIBOR Advances

 

- 2 -



--------------------------------------------------------------------------------

  generally, then, and in any such event, Bank shall give notice (by telephone
confirmed in writing or by telecopy) to Borrower of such determination.
Thereafter, (x) the obligation of Bank to make any LIBOR Advances or to convert
any portion of the loan to a LIBOR Advance shall be suspended until such notice
shall be withdrawn by Bank, and (y) any request by Borrower for a LIBOR Advance
shall be deemed to be a request for an advance at the Standard Rate.

 

Witness:       Borrower:       The Goldfield Corporation, a Delaware corporation

/s/ Barry Forbes

    By:  

/s/ Stephen R. Wherry

Print Name:  

Barry Forbes

    Stephen R. Wherry, its Sr. Vice President     Date  

April 17, 2012

 

      Print Name:  

 

     

 

- 3 -